Citation Nr: 0908113	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-19 709	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a chronic left 
shoulder disorder to include supraspinous tendonitis.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's lumbar spine spondylosis with degenerative disc 
disease, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's right lower extremity 
radiculopathy.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1982 to November 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Winston-Salem, North Carolina, Regional Office which, in 
pertinent part, granted service connection for right lower 
extremity radiculopathy; assigned an 10 percent evaluation 
for that disability; increased the evaluation for the 
Veteran's lumbar spine spondylosis with degenerative disc 
disease from noncompensable to 10 percent disabling; 
determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder; and denied 
service connection for a chronic left shoulder disorder to 
include supraspinous tendonitis.  In July 2006, the 
Baltimore, Maryland, Regional Office (RO) denied service 
connection for a chronic acquired psychiatric disorder to 
include depression.  In September 2008, the Veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected right 
lower extremity radiculopathy.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
disability evaluation in excess of 10 percent for the 
Veteran's right lower extremity radiculopathy.  The Veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
a chronic bilateral knee disabilities, a chronic left 
shoulder disability, and a chronic depressive disorder as the 
claimed disabilities were initially manifested and treated 
during active service.  He contends further that his 
service-connected lumbar spine disabilities and right lower 
extremity radiculopathy are manifested by significant 
symptoms which have interfered with his vocational and daily 
activities.  

At the September 2008 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified that his 
service-connected lumbar spine disabilities and right lower 
extremity radiculopathy had progressed in severity and were 
productive of significant vocational impairment.  He stated 
that he received ongoing treatment for both his physical and 
psychiatric disabilities and all relevant clinical 
documentation had not been incorporated into the record.  The 
Veteran advanced further that the reports of the VA 
examinations for compensation purposes were inadequate for 
rating purposes given that they were too brief and, in one 
instance, misidentified the examinee.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In light of the Veteran's assertions on appeal, 
the Board finds that additional evaluation would be helpful 
in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008); and the 
Court's decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1; (2006); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
knee, left shoulder, and acquired 
psychiatric disabilities and treatment 
after 2003 for his service-connected 
lumbar spine and right lower extremity 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the Veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic 
bilateral knee, left shoulder, and 
acquired psychiatric disabilities and the 
level of severity of his 
service-connected lumbar spine 
spondylosis, lumbar spine degenerative 
disc disease, and right lower extremity 
radiculopathy.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
Veteran's service-connected lumbar spine 
and right lower extremity disabilities 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  

With regard to the low back, the examiner 
or examiners should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his lumbar 
spine and right lower extremity should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the Veteran's lumbar spine 
and right lower extremity disabilities 
upon his vocational pursuits.  

With regard to the right lower extremity, 
the examiner or examiners should indicate 
if the level of impairment is mild, 
moderate or moderately severe in degree, 
or productive of severe incomplete 
paralysis with marked muscular atrophy. 

The examiner or examiners should advance 
opinions as to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
knee disorder had its onset during 
active service; is etiologically 
related to the Veteran's inservice 
knee complaints; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified left 
shoulder disorder had its onset 
during active service or otherwise 
originated during active service.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had 
its onset during active service; is 
etiologically related to the 
Veteran's inservice psychiatric 
complaints; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities. 

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
claim of entitlement to service 
connection for a bilateral knee disorder; 
service connection for both a chronic 
left shoulder disorder to include 
supraspinous tendonitis and a chronic 
acquired psychiatric disorder to include 
depression; an increased evaluation for 
the Veteran's lumbar spine spondylosis 
with degenerative disc disease; and an 
initial evaluation in excess of 10 
percent for his right lower extremity 
radiculopathy.  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).  

